PER CURIAM.
This appeal arises from a dispute over property taxes. The issue is whether the Board of Tax Appeals has authority to direct a county board of equalization to correct an apparent error in one of its orders. We hold that it does.
The appeal comes to us in unusual circumstances. In 1984 Terry Woodward challenged the valuation placed by the Ada County Assessor upon two parcels of real property. The procedure used by Woodward consisted of filling out a “protest of valuation form” on each property. This form includes instructions telling the taxpayer-appellant to enter the assessor’s values on the form. Woodward did not obey the instructions. He entered his alleged values rather than those determined by the assessor. The Ada County Board of Equalization rejected Woodward’s challenge but, due to apparent clerical error, entered orders specifying property values as alleged by Woodward rather than as determined by the assessor.1 Woodward then sought to have the tax roll changed to reflect the values recited in the Board of Equalization’s orders. When the Ada County Auditor refused to change the tax roll, Woodward appealed to the Board of Tax Appeals. The county responded by asking the Board of Tax Appeals to order a correction of the property assessments.
The Board of Tax Appeals refused to consider evidence provided by the county that the Board of Equalization’s orders contained clerical errors. The Board of Tax Appeals held that the county's request was, in effect, an appeal of the Board of Equalization’s orders and that such appeal was untimely under I.C. § 63-2210. The Board of Tax Appeals ordered that the tax roll be changed to reflect values as recited by the Board of Equalization. The county then appealed to the district court. The judge overturned the Board of Tax Appeals’ order and remanded the case with direction that the Board of Tax Appeals correct any errors in the Board of Equalization’s orders. Woodward then appealed. The only issue before us is whether the Board of Tax Appeals has the authority to consider the evidence presented by the county and to correct errors in the Board of Equalization’s orders. We affirm the district court’s decision.
Idaho Code § 63-2210 vests jurisdiction in the Board of Tax Appeals to hear appeals of orders entered by the various county boards of equalization. Idaho Code § 63-3813 makes decisions of the Board of Tax Appeals conclusive when not appealed to a district court. Idaho Code § 63-3813 further directs that “all records shall be corrected to comply with the decision of the [Bjoard [of Tax Appeals].” (Emphasis added.) As noted, Woodward sought a change in the tax roll to reflect the figures contained in the orders entered by the Ada *884County Board of Equalization. The Board of Tax Appeals had the authority to order the change of the tax roll figures, as Woodward requested. We hold that it also had authority to order a correction of assessment figures recited by the Board of Equalization, as the county requested.
Idaho Code § 63-3808 requires the Board of Tax Appeals to “adopt and publish such rules and regulations as may be necessary to carry out its duties and amplify the procedural structure set out in this act____” The Board of Tax Appeals has adopted rules and regulations which have been codified as IDAPA 36 (1975).2
Pleadings before the Idaho Board of Tax Appeals shall be styled after those provided in the Idaho Rules of Civil Procedure____ Parties may also file responsive pleadings whenever they feel such pleadings are necessary to clarify the issues raised on appeal, whether required by the Board or not.
IDAPA 36.5.3. Idaho Rule of Civil Procedure 7(a) permits a party to file an answer. Rule 8(b) of the Idaho Rules of Civil Procedure authorizes a party to state his defenses to each claim asserted. Thus, under the Board of Tax Appeals’ rules and regulations, the county was permitted to present its defense to Woodward’s claim that the tax roll did not properly reflect his properties’ valuations.
“The board of tax appeals may receive further evidence, and shall make such order as in its judgment is just and proper.” I.C. § 63-2210(2). See also IDAPA 36.11.1. Thus, the Board of Tax Appeals was authorized to receive evidence in support of the county’s defense that the Board of Equalization’s orders contained clerical errors that should not be reflected in the tax roll. In this case the Board erred in refusing to consider, evidence offered by the county in support of its defense of Woodward’s claim.
The district court’s order remanding the case to the Board of Tax Appeals and directing correction of the figures recited by the Board of Equalization, is affirmed.

. Since there were two parcels whose values were disputed there were two assessments made and two appeals to the Board of Equalization. Later, the Board of Tax Appeals consolidated the appeals.


. The rules and regulations were amended August 1, 1987 which was after this case was decided by the Board of Tax Appeals. All citations to the rules and regulations in this opinion are to the 1975 version, *887THE COURT: All right, [defendant’s counsel], are the terms of the settlement as agreed upon?
[DEFENDANTS COUNSEL]: Yes, Your Hon- or. That conforms exactly to what the parties agreed to.
THE COURT: Very well, [plaintiffs counsel], please prepare a suggested judgment for execution by the court, submit it to [defendant’s counsel] for his approval so that any questions will be resolved and then to the court and the case will be considered settled. Thank you. Court will be in recess.